Citation Nr: 1118060	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-17 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from April 1976 to August 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in March 2011.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran did not engage in combat with the enemy.

3.  The Veteran did sustain a right hand injury in service.

4.  Symptoms of a right hand disability were not chronic in service.

5.  Symptoms of a right hand disability have not been continuous since service separation.

6.  There is no current right hand disability, and current symptoms of the right hand are not related to service.  


CONCLUSION OF LAW

The criteria for service connection for right hand disability have not been met.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 
73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a June 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements regarding his claim.

In addition, the Veteran was afforded a VA examination as to the etiology of his claimed right hand disorder.  The Board finds that this examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the examiner provided a conclusive opinion together with his rationale, which was consistent with the examination findings and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Service Connection for a Right Hand Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his current right hand disorder originated in service when a hatch cover fell on his hand.  

The Board notes initially that the Veteran did not have active service during a period of war; moreover, the evidence does not suggest, and the Veteran does not contend that he engaged in combat with the enemy, or that his claimed hand disability is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that, although the Veteran sustained a right hand injury in service, symptoms of a right hand disorder were not chronic in service.  While an injury of the right hand is nowhere recorded in the service records, the Veteran is competent to describe a hatch cover falling on his right hand, and his treatment for abrasions in 1976 supports and does not contradict his account.  Accordingly, the Board finds that a hatch cover fell on the Veteran's right hand in service.  

The evidence does not show chronic symptoms of right hand disorder following the right hand injury.  Service treatment records show treatment in May 1976 for sores on the right hand, and the examiner noted small abrasions.  The hand was cleaned, and the Veteran was instructed to return to the clinic as needed.  Service treatment records do not note any complaints, findings, or treatment of a right hand disability.  Other than abrasions and sores, there were no pertinent findings noted.  The July 1977 service separation clinical evaluation indicates as normal the "upper extremities."  This is an affirmative finding that there were no abnormalities at separation, and is not simply a silent record at separation.  

The Board further finds that symptoms of a right hand disability have not been continuous since service separation.  The first report of the disability to VA was in the current claim.  The Veteran's VA treatment records were obtained and they reflect no treatment or complaints regarding the right hand.  Notably, the Veteran filed a VA pension claim in September 2004, listing diabetes, a blood clot in the right leg, hypertension and depression, but did not mention any right hand disability.  This is significant, as a pension claim would be expected to elicit all significant disabilities whether service connected or non-service connected.  The fact that the Veteran did not mention a right hand disability is evidence that he did not have symptoms at the time.  

The Board further finds that the Veteran does not have a current disability of the right hand.  An August 2008 VA examination report reflects that the claims file was available and was reviewed, and the examiner elicited a history of the injury from the Veteran, as well as his current complaints.  The Veteran complained of some swelling and pain in his hands, but reported no right hand injury and no surgery.  The Veteran reported that daily activities are not really affected very much, that he did not do much all day long, including never picking up any significant weight, and so the right hand really does not affect what he does.  Clinically, the VA examination report reflects that the bilateral hands appeared anatomically normal.  Repeat flexion and extension of the joints of the fingers produced no indication of pain, weakness, or fatigue.  He had a normal grip bilaterally.  X-rays showed no acute bony abnormality, normal joint spaces, and soft tissues unremarkable.  The resulting diagnosis was normal bilateral hands.  

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the Veteran has reported current swelling and pain, the Board finds that such symptoms are not related to active service.  The August 2008 VA examiner accurately noted that the instance in 1976 was evidently abrasions to the hands, and he allowed that the cause was evidently a hatch to a vehicle.  The examiner noted that the in-service examination at the time was only of the right hand.  The VA examiner correctly noted that the clinical findings in 1976 were minor, that the Veteran was never seen again in service about his hands, and that there are no 

medical records after service up until 2007 of the Veteran ever complaining about a hand problem.  The VA examiner further noted that examination of the hands in August 2008 was totally within normal limits, as were x-ray findings.  The VA examiner opined that some of the problems the Veteran could be having in his hands could be due to his long-standing diabetes mellitus and noncompliance.  However, there is no indication that the Veteran's in-service right hand injury was significant enough in the military to cause any traumatic changes in the hands over time, as evidenced by normal x-rays and normal physical examination.  For these reasons, the VA examiner opined that the Veteran's bilateral hand symptoms are not connected to service.

While the Veteran believes that he has a right hand disability that is related to the injury in service, he has provided little in the way of support for that assertion.  Most significant to the Board, he has not accounted for the fact that his current complaints of pain and swelling involve both hands, as he reported to the August 2008.  He has not addressed how a right-hand injury in service could result in a bilateral condition currently, including no credible factual basis of either chronic symptoms in service or continuous symptoms after service to either serve as a nexus to service or serve as the factual basis for a medical opinion of nexus to service.  The August 2008 VA examiner indicated that the Veteran's current complaints of the right hand were not the type of result that would be expected from the in-service injury reported.  There is no competent evidence to weigh against this significant opinion.  In sum, the Veteran's opinion regarding etiology is inconsistent with the history of injury, is inconsistent with the absence of chronic or continuous right hand symptoms, and this inconsistency is not accounted for in his opinion.  As such the opinion of the August 2008 VA examiner is accorded greater weight.  For these reasons, the Board finds that the Veteran's complaints of pain and swelling are not related to the in-service right hand injury.  


For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right hand disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a right hand disability is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


